Exhibit 10.35
FIRST AMENDMENT
TO
CHICO’S FAS, INC. EXECUTIVE SEVERANCE PLAN
     WHEREAS, Chico’s FAS, Inc. (the “Employer”) maintains the Chico’s FAS, Inc.
Executive Severance Plan (the “Plan”) for the benefit of its eligible employees;
     WHEREAS, the Employer deems it necessary and desirable to amend the Plan to
provided enhanced benefits to eligible employees who incur a termination of
employment as a result of a reduction in force occurring on January 29, 2009;
and
     WHEREAS, this First Amendment shall supersede the provisions of the Plan to
the extent those provisions are inconsistent with the provisions of the
amendment;
     NOW, THEREFORE, by virtue of the authority reserved to the Employer by
Section 7.01 of the Plan, the Plan is hereby amended, effective January 29,
2009, as follows:

  •   Section 4.01(a) of the Plan is hereby amended to add the following to the
end thereof which shall read as follows:

Notwithstanding the preceding to the contrary, with respect to a Terminated
Employee whose termination of employment is as a result of the Sponsor’s
reduction in force occurring on January 29, 2009, such Terminated Employee shall
receive thirteen (13) months (instead of twelve (12) months) of the Employee’s
Annual Base Salary.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer has caused this amendment to be executed
by a duly authorized representative this 26 day
of March, 2009.

            Chico’s FAS, Inc.
      By:   /s/ Manuel O. Jessup      Its:  Executive Vice President — Human
Resources     

-2-